Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Riffin appeals the district court’s order affirming the bankruptcy court’s order granting the Trustee’s motion for approval of a settlement agreement, to cooperate to obtain access to a letter of credit, and to modify, as necessary, the automatic stay, 11 U.S.C. § 362(a) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Riffin v. Friedman, Nos. 1:10-cv-02618-CCB; 10-11248-DK (D.Md. Feb. 7, 2011). We dis*615pense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.